Citation Nr: 0334674	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-06 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
genital herpes.

2.  Entitlement to an initial evaluation in excess of 10 
percent for removal of coccyx with degenerative joint disease 
of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel





REMAND

On June 17, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  


Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examinations:  a dermatology examination 
to ascertain the severity of his genital 
herpes; and an orthopedic examination to 
ascertain the nature and severity his 
partial removal of the coccyx with 
degenerative joint disease of the lumbar 
spine.  Send the claims folder to the 
examiners for review.  Request that these 
examinations specifically include all 
standard studies and tests.  All clinical 
findings should be reported in detail.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.

A.  Dermatology Examination:  Based on 
the results of the examination and a 
review of the claims file, the examiner 
is asked to answer the following 
questions:  
1.	Is the veteran's genital herpes 
manifested by exfoliation, exudation or 
itching?
2.	Is the veteran's genital herpes 
manifested by constant exudation or 
itching, extensive lesions, or marked 
disfigurement?
3.	Is the veteran's genital herpes 
manifested by ulceration or extensive 
exfoliation or crusting, and systemic or 
nervous manifestations, or is it 
exceptionally repugnant?
4.	Does the veteran's genital herpes 
affect at least 5 percent but  less than 
20 percent of the entire body?
5.	Does the veteran's genital herpes 
affect 20 to 40 percent of the entire 
body?
6.	Does the veteran's genital herpes 
affect more than 40 percent of the entire 
body?
7.	Did the veteran's genital herpes 
require intermittent systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs for a total 
duration of less than six weeks during 
the past 12-month period?
8.	Did the veteran's genital herpes 
require systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total of 
six weeks or more, but not constantly, 
during the past 12-month period?
9.	Did the veteran's genital herpes 
require constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during 
the past 12-month period?

B.  Orthopedic Examination: Based on the 
results of the examination and a review 
of the claims file, the examiner is asked 
to:

1.  Specify whether the residual symptoms 
associated with the veteran's service-
connected partial removal of the coccyx 
with degenerative joint disease of the 
lumbar spine are productive of : (i) 
moderate (with recurring attacks); (ii) 
severe (recurring attacks, with 
intermittent relief); or, (iii) 
pronounced (persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief).

2.  Specify (if any) the number and 
duration of incapacitating episodes the 
veteran has experienced in the past 12 
months, and whether the veteran's 
service-connected partial removal of the 
coccyx with degenerative joint disease 
has resulted in chronic orthopedic and/or 
neurologic manifestations.

3.  Based on a review on the results of 
the orthopedic examination and review of 
the claim file, the examiner is asked to 
identify (to the extent possible) all 
manifestations of the veteran's service-
connected partial removal of the coccyx 
that can be attributed to this condition 
and offer an opinion as to whether, if at 
all, the degree of impairment associated 
with this condition can be separated from 
the impairment attributable to the 
veteran's degenerative joint disease of 
the lumbar spine.  In offering this 
opinion, the examiner should 
differentiate (if possible) between the 
symptomatology caused by the veteran's 
service-connected partial removal of the 
coccyx and degenerative joint disease of 
the lumbar spine.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





